        Case 14-36839 Document 168 Filed in TXSB on 01/15/20 Page 1 of 2



IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION                                                      ENTERED
                                                                                               01/15/2020
IN RE:                                           §
ANTONIO R. LACSAMANA; aka                        §       CASE NO: 14-36839
ANTONIO RICARDO LACSAMANA, et al                 §
       Debtor(s)                                 §
                                                 §       CHAPTER 13

                    ORDER ON MOTION FOR RECONSIDERATION

         US Bank Trust National Association seeks reconsideration of the Court’s order denying
approval of the Notice of Mortgage Payment Change filed by US Bank on July 11, 2019. The
motion that precipitated the denial was filed by the Debtors on October 30, 2019. In general, the
motion alleges that the Notice of Mortgage Change was filled with errors. Most noticeably, the
Notice purports to start with a current escrow payment that is $1,500.00 per month higher than
the actual escrow payment. The attached escrow analysis filed by US Bank refers to an account
that is allegedly unrelated to the Debtors’ account. The analysis is also allegedly flawed because
it takes brief snippets in time to calculate whether the escrow payments are adequate.

       US Bank filed an answer. The answer fails to deny the allegations in the motion and
concludes by stating that US Bank is reanalyzing the Debtors’ account.

        US Bank then filed an affidavit with a payment history on the account. The payment
history is not understandable. It inexplicably begins with a line item stating that the amount
received was $42,550.08. It reflects a starting suspense credit of $41,220.39. It then credits the
suspense over approximately 2 years until the suspense balance is $0.00. It then has various
entries, none of which show deposits or disbursements from escrow. Insofar as it is intended to
reflect a justification for the Notice of Mortgage Payment Change, it is gibberish.

        After providing no substantive explanation or documents, US Bank seeks reconsideration
of a decision made by the Court at a hearing where US Bank failed to appear. US Bank’s motion
attempts to explain that its failure to appear was excusable. Noticeably absent from US Bank’s
motion is any explanation as to any meritorious defense. This is true even though US Bank
specifically identifies that a meritorious defense is a requirement to obtain reconsideration of an
order.

       Separately, the Court is concerned about certain statements with US Bank’s motion. US
Bank brazenly states that the failure of its attorney to appear at a hearing was “beyond Secured
Creditor’s control.” The decision to hire an “appearance counsel” is a serious one. US Bank
chose to utilize an “appearance counsel” presumably in an effort to save money. These types of
decisions are well within US Bank’s control. The Court would expect US Bank to take
responsibility for its own decisions.




1/2
       Case 14-36839 Document 168 Filed in TXSB on 01/15/20 Page 2 of 2



       US Bank is granted leave to file an amended motion for reconsideration on the following
conditions:

       1. The motion, and each of the items listed below, must be filed not later than January
          31, 2020.

       2. A Vice President of US Bank must file a statement under oath that US Bank is in full
          compliance with the Court’s December 23, 2019 order.

       3. US Bank must provide a detailed escrow history, from the inception of the loan
          through December 31, 2019.

       4. US Bank must provide a reasoned analysis as to why its Notice of Mortgage Payment
          change was substantively correct in light of the escrow history.

       5. US Bank must file a proposed order that is consistent with the detailed escrow
          history.

       6. US Bank must file a RESPA compliant escrow analysis, effective as of the petition
          date.

       7. US Bank must file a RESPA compliant escrow analysis, effective as of the date of the
          Notice of Mortgage Payment Change.

       8. US Bank must self-calendar its amended motion for a hearing on February 14, 2020
          at 10:30 a.m.

       If the Court conducts a hearing, it will be conducted in accordance with the Federal Rules
of Evidence. Witness and exhibit lists must be filed in accordance with the Bankruptcy Local
Rules.

       SIGNED January 15, 2020.


                                                ___________________________________
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE




2/2
